[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
It appears that these two cases should not be consolidated. Docket No. 53 00 31 concerns only the two named parties and is brought solely under a contract of employment between the named parties. In the second matter, Docket No. 53 02 33, NFS has brought an action against Advanced Technologies Companies (ATC), either as Dan L. Preston doing business as ATC or L. Jeana Preston, doing business as ATC, or ATCO, Inc., doing business as ATC. This is a breach of contract action between NFS and ATC — a matter which is very different from the employment contract action mentioned above. The two actions will present different issues of fact and law.
Hurley, J.